 AMERICAN ARBITRATION ASSOCIATION, INC.American Arbitration Association, Inc. and Billie J.Holbrook. Case 7-CA- 12909October 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 31, 1977, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed cross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.Aside from the issue as to whether the use of Holbrook's list of lawyersand arbitrators with whom she was familiar through her position as atribunal administrator involved a breach of confidentiality, we find inagreement with the Administrative Law Judge that the tone and content ofHolbrook's letter and the attached questionnaire constituted disloyalty toand disparagement of Respondent's judgment and capacity to effectivelyperform its work. Accordingly, we agree that Holbrook's conduct was notprotected by the Act, and her discharge was warranted and lawful. Cf.Jefferson Standard Broadcasting Company, 94 N LRB 1507 (195 1).DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard at Detroit, Michigan, on the complaint ofthe General Counsel issued on August 26, 1976, whichcomplaint was based upon a charge filed on April 9, 1976,by Billie J. Holbrook, an individual. The complaint alleges,in substance, that American Arbitration Association, Inc.,herein called the Respondent or the Association, discrimi-natorily discharged Billie J. Holbrook because the latterengaged in protected concerted activity, such dischargebeing in violation of Section 8(aX1) of the Act. TheRespondent, in its duly filed answer, denies the commis-sion of any unfair labor practices.After the close of the hearing herein, the Respondentfiled a brief. Both parties were given an opportunity tomake oral argument.233 NLRB No. 12Upon the entire record herein, and upon the argumentsand contentions made by the parties in their oralarguments and by the Respondent in its brief, and uponmy observation of the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a public service corporation organizedunder the laws of the State of New York, maintains itsoffice and principal place of business in the State of NewYork and maintains various offices throughout the UnitedStates including the one involved herein located in Detroit,Michigan, herein referred to as the Detroit office. At itsvarious offices, the Respondent is engaged, primarily, inthe administration of voluntary arbitration tribunals andother factfinding and dispute-resolving procedures. Duringthe year ending December 31, 1975, a representativeperiod, Respondent performed services of a value in excessof $500,000, of which services valued in excess of $50,000were received from numerous organizations which, on anannual basis, either purchase or sell goods or services of avalue in excess of $50,000 in interstate commerce.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe Respondent admits the discharge of Billie J.Holbrook, hereinafter called Holbrook, but denies that thereasons therefor are discriminatory, maintaining that itdischarged Holbrook for conduct harmful to the Respon-dent. Thus, the issues presented are:1. Whether the conduct in which Holbrook engagedconstituted concerted activity within the meaning ofSection 8(a)( 1) of the Act.2. Whether such concerted activity, if any, was protect-ed within the meaning of Section 8(aXl) of the Act.3. Whether, if the action in which Holbrook engagedwas protected concerted activity, did the Respondentdischarge her for that reason or for cause.B. The Nature of Respondent's OperationsThe fact that the Respondent is a nongovernmental,impartial, administrative agency which provides the meansfor resolving disputes of various types through the processof arbitration is generally well known. However, in order tosuccessfully fulfill its mission, it must preserve the confi-dentiality of its proceedings, which, by the Respondent'sown rules, are private to the parties. Only the arbitrator, ina particular case, with the consent of the parties, can decidewho shall be present at any proceeding. Unlike governmen-tally established courts, the Respondent's records and therecords of proceedings conducted under its auspices arenot public records and are maintained in the strictest ofconfidence. Although the decisions of the arbitrators on theRespondent's list are published by various services fromtime to time, all other matters relative thereto, including its71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist of arbitrators in the various fields covered by itsoperations, are confidentially maintained.Additionally, under the Respondent's rules, the parties toa proceeding may not make contact with the arbitratorduring the course of the proceeding, except at the hearing,and the Respondent very vigorously discourages anycontact by a party with the arbitrator even after thearbitrator's decision has been rendered. Thus, the sterilityof the process is assured.To further insure the confidentiality of the entire process,among the Respondent's employees are individuals classi-fied as "tribunal administrators," who assist in theselection of arbitrators, select hearing dates, handle thecorrespondence which comes into the office from theparties, and sends the parties the awards made by thearbitrators. To assist in maintaining confidentiality, thetribunal administrators handle all communication betweenthe parties and the arbitrators once a proceeding has begunso that no personal contact is made between any party andan arbitrator in any particular proceeding.'It is in the context of this strictly confidential mode ofoperation that the events which constitute the allegedunfair labor practice herein occurred.C. The EventsOne of the tribunal administrators, whose duties areoutlined above, was Holbrook, the Charging Party herein.Although the Respondent had no specific dress code, itsemployees' handbook stressed personal appearance andrequested that, because employees meet and serve thepublic, they maintain a high standard of personal appear-ance. However, about the time of the events whichultimately led to Holbrook's discharge, the Respondent'smanagement had observed a deterioration in the personalappearance of many of its clerical employees and, on oneoccasion, when Harry B. Payne, the Respondent's regionaldirector, was otherwise engaged and was thereby forced tosend someone else to a meeting, the only availableindividual was wearing jeans. As a result, and after at leasttwo meetings with the employees, at which attire wasdiscussed, on Wednesday, November 19, 1975, a day whenHolbrook was not at work, Regional Director Payneinformed the employees they could no longer wear jeans towork in the office. He explained the reason therefor, whichwas as noted, that lawyers, arbitrators, and litigantsregularly came into the office and jeans did not appear tobe proper dignified attire.When Holbrook returned to the office on Thursday,November 20, she was accosted by various clericalemployees and other female employees with the news ofthe ban on wearing jeans in the office. The matter wasdiscussed by Holbrook with the said individuals at thattime and at another time the next day when the individualswere having lunch with Holbrook. During these discus-sions Holbrook, who normally did not wear jeans in theoffice because of her position, but who at one time during aperiod of severe storms did wear jeans, expressed hersympathy with the individuals who complained about theI From uncontroverted portions of the testimony of the Respondent'sregional director. Harry B. Payne, and Holbrook.ban on jeans and told them that if they wanted to dosomething about it they should do so as a group andcomplain to the regional director. At that time, Holbrookdid not volunteer to speak on behalf of the individuals, nordid they request that she do so.At the luncheon meeting on Friday, November 21, thegirls told Holbrook that they thought it was unfair and thatthey should be allowed to wear what they wanted; thatjeans were a much less expensive mode of dress than otherkinds of clothing which they could ill afford on theirsalaries. Again Holbrook said she felt they were right intheir objections. At about that time, a supervisor in theoffice, Michael Hartford, approached and said there wouldbe no further discussion on the matter. This ended themeeting.Over that weekend, Holbrook thought over the matterand on Sunday, November 23, wrote a letter to theAmerican Arbitration Association's headquarters in NewYork, addressed to Michael F. Hoelloring, vice president ofthe Respondent, telling how she felt about the ban on jeansand other matters. This letter, dated November 23, 1975,related the history of the complaints with regard to thewearing of jeans in the office and the ultimate decision ofPayne to the effect that jeans could no longer be worn.Holbrook went on to state that, despite the fact thatbecause of her position she did not wear jeans and wore amore formal mode of dress, she would not compromise herposition on the right to wear jeans. Holbrook went on torelate, in the letter, that she was therefore taking a stand onbehalf of the secretaries to the effect that it was unfair anddisplayed an uncompromising and unliberal point of viewto forbid the wearing of jeans in view of the fact that thesecretaries' salaries were not adequate to provide the typeof clothing which would necessarily have to be worn tosatisfy what Payne required by way of proper attire. Theletter also refers to the fact that Holbrook had, once before,been discharged by Payne but had been rehired after agroup of supervisors refused to support Payne's position.However, the letter did not outline what the reason for theearlier discharge was.Additionally, the letter related that Holbrook was told bySupervisor Robert Newman that Payne had stated that ifanyone called New York they would be discharged.However, Holbrook emphasized that if she was to teach"young minds to have the courage of their convictions, Ifeel at this point I can only do so by example. Tomorrowmorning I shall take the type of clothing I usually wearwith me to the office, but I shall wear my jeans."Holbrook ended the letter by stating that she was nottrying to be retaliatory, obstinate, or vindictive, but feltthat Payne left her no alternative. Significantly, the letteralso stated that when Newman had warned her aboutcontacting New York with regard to the clothing issues shetold him that she was contacting New York as well withregard to a "myriad of others [issues] that I had let goasunder because in these times of high [un]employment Ifelt my job would be in jeopardy."In testifying Holbrook stated that one of the matterswhich she had "let go asunder" was the fact that a public72 AMERICAN ARBITRATION ASSOCIATION, INC.relations position had opened in the Detroit office forwhich she had applied but had not been considered for byPayne.On the next workday, Monday, November 24, Holbrookappeared at the office in a pair of tight, worn jeans. Sheappeared in the same clothing the next day, November 25.Later in the day, when she was observed wearing theseclothes by Payne, he instructed her to go home until shewore proper attire. He did not, even according to thetestimony of Holbrook herself, use the word "suspended."However, evidently Holbrook took Payne's sending herhome to get proper attire to mean suspended, andconsulted an attorney. The attorney told her that "suspend-ed" did not mean discharge, but it did not mean that shecould go to work. However, as noted above, there is noevidence in the record that Holbrook actually was eversuspended by Payne for wearing jeans.Holbrook did not appear at the office for the balance ofthat week except on Saturday, when no one was there. Shecame into the office on that day to check on her caseloadand to see that her work was not neglected. However,despite this loyalty to her work, on Wednesday, DecemberI, while she was on what she thought was suspension, shesent a letter to a list of individuals and companies who didbusiness with the Respondent in that they brought mattersbefore the Respondent for arbitration or were themselvesarbitrators. This letter stated that due to her violation ofPayne's ban on jeans in the office she had been suspendedfrom her position as tribunal administrator with theRespondent. She then stated in that letter that thesecretaries had asked that the question of jeans in the officebe resolved at the next staff meeting, but that, since it wasthe people who used the Respondent for their arbitrationmatters, the sooner the vital issue was settled the sooner thestaff at the Respondent's Detroit facility would be able togive their undivided attention to the cases of the individu-als to whom the letters were addressed. She then stated thatthey could help solve the dilemma by completing anenclosed questionnaire and returning it to Holbrook assoon as possible.The questionnaire which was attached to the foregoingletter contained five questions which are set forth below inthe order and in the manner which they appear on thequestionnaire.JEANS QUESTIONAIRE [sic]1. Should jeans suits be allowed to be worn by (a)supervisors, (b) secretaries, (c) the director, (d) adminis-trators? ---2. Are jeans hats more appropriate when worn on theheads of (a) administrators, (b) secretaries, (c) janitors,(d) directors, (e) supervisors? ---3. Do jeans jackets look better on (a) dogs, (b)directors, (c) administrators, (d) all of the above, (e)none of the above? -- -4. When worn in the reception area, are jeanscoveralls more attractive on (a) attorneys, (b) secretar-ies, (c) supervisors, (d) nobody in the whole world? -5. Should jeans be worn in the office of the AAA by(a) children, (b) monkeys, (c) directors, (d) administra-tors, (e) electricians, (f) letter carriers, (g) claimant'sattorney, (h) respondent's attorney, (i) claimant, (j)dogs, (k) grownups, 0) the President, (m) temporaryhelp, (n) part time help, (o) permanent part time help,(p) supervisors, (q) janitors, (r) anyone from the firm ofSommers, Schwartz, Silver, (s) nobody from D.A.I.I.E.,(t) reporters, (u) Italians, (v) Xerox sales representa-tives, (w) witnesses, (x) secretaries, (y) some of theabove, (z) all of the above? ---.IF RETURNING THIS QUESTIONAIRE [sic] IS TOOINCONVENIENT, PLEASE CALL AND I WILL BE GLAD TOTAKE YOUR PREFERENCE OVER THE PHONE.On December 2, Holbrook wrote a letter to Payne inwhich she stated that she was advised by Mildred York,one of the officials in New York who held the title ofpersonnel directof, that no final decision regarding hersuspension had been made. She said that she thereforeassumed her position at that time was at best tenuous butthat she had been advised by her attorney that one doesnot return to work when suspended. According toHolbrook she had spoken to York the day before and Yorkhad told her that her suspension was still in effect.However, Payne, in testifying, insisted that he neveradvised anyone that Holbrook was suspended, he merelytold Holbrook to go home until she could wear properattire. I credit Payne over Holbrook in this regard becausehis testimony conformed more logically to the events asthey occurred than did the testimony of Holbrook. Iconclude that Holbrook attempted to tell the truth as shesaw it. There is no doubt that she did feel that she wassuspended although she was not told that in so manywords. However, I do not credit Holbrook with regard towhat she was told by York with regard to any suspension.It should be noted, that Holbrook's conversation withYork on the telephone occurred on the day beforeHolbrook wrote the questionnaire. Holbrook had returnedto work on Monday, December 1, and had left, accordingto Holbrook, only after she received a call from York thatshe was still on suspension. As noted above, she mailed theletter with the questionnaire on December 2 to attorneys,among others, who were on her caseload, approximately 40altogether.Although Holbrook did call her secretary, Jean Merrett,and another secretary, Karen Jenkins, on December 2before she mailed the December I letter to which thequestionnaire was attached, and although Holbrooktestified that Merrett and Jenkins both told her somethingto the effect that the questionnaire "sounds good. We'rebehind you," both of these individuals, in testifying, deniedthat they consented to the questionnaire or approved thesame.On December 4, secretary Merrett called Holbrook andtold the latter that Payne had returned from New York andannounced to the staff that there would no longer be a banon wearing jeans. As a result of this call and a call to herattorney, Holbrook testified that she called Payne onDecember 5, who told her she was to come back to work.She then told Payne that she had to buy a car on Monday,December 8, but would be on the job as usual onDecember 9. According to Holbrook, and in this respect I73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredit her, Payne told her, "You are needed in the office,but I'll give you Monday off." Accordingly, Holbrookpurchased the automobile on Monday and reported towork at her normal hour on Tuesday, December 9. Shortlythereafter she was summoned to Payne's office wherePayne informed her, "Your services are no longer needed."When Holbrook stated that she did not understand,Payne told her she had used an office mailing list andfurther told Holbrook that she was to leave immediately.Payne explained that the New York office told him thatHolbrook had used an official list to send out thequestionnaire. Holbrook, in testifying, denied that theRespondent had an official mailing list and that Holbrookhad gotten the names of the lawyers from a "LawyersHandy Book." She stated that she also may have used thetelephone book. She further stated that she sent thequestionnaire because she thought it would be an effectiveway to get permission for the secretaries to wear their styleof dress. Holbrook admitted that she distributed thequestionnaire to get the ban on jeans rescinded.Payne testified, as noted above, with regard to theconfidentiality of the work of the Respondent. He stated,therefore, that he was instructed by New York to dischargeHolbrook because of what they felt constituted a breach ofthat confidentiality by using the list of attorneys andarbitrators who were on the panel and who used theservices of the Respondent. Payne, in testifying, alsorelated that he was called by several individuals, arbitratorsand attorneys, who wanted to know what kind of behaviorhad led to what they considered the childish and immaturequestionnaire. Payne explained that this greatly embar-rassed the organization for which both he and Holbrookwere working. These, according to Payne, were the reasonswhy Holbrook was discharged.D. Discussion and ConclusionsAs noted above, the General Counsel contends thatHolbrook was engaged in protected concerted activitywhen she protested the ban against jeans and that thematerial which she sent, the letters which she wrote, andher behavior, including the wearing of the tight jeans to theoffice on 2 successive days, were the reasons for herdischarge and that, accordingly, in discharging her forthese reasons the Respondent violated Section 8(a)(1) ofthe Act, in that it interfered with the Section 7 rights notonly of Holbrook but of the other employees in the office.On the other hand, the Respondent contends that, in thefirst instance, there is no evidence that Holbrook wasengaged in concerted activity and, furthermore, the activityin which she engaged, the use of the confidential list, andthe questionnaire which caused the Respondent muchembarrassment were the reasons for Holbrook's dischargeand therefore, even assuming Holbrook engaged inconcerted activity, such activity was not protected.Counsel for the General Counsel argues that thequestionnaire sent to various individuals, as above out-lined, and the letters to Payne and to Respondent's NewYork headquarters were all in support and furtherance of2 Diagnostic Center Hospital Corp. of Texas, 228 NLRB 1215, 1217(1977).the efforts by the secretaries and others to seek therevocation of Payne's prohibition against the wearing ofjeans, and were the result of the meeting between thesecretaries and Holbrook at which the secretaries andHolbrook expressed their opposition to the ban on wearingjeans in the Respondent's office. According to counsel forthe General Counsel, it follows, therefore, that thedischarge of Holbrook for sending the letters and question-naire constitute interference, coercion, and restraint inviolation of Section 8(aX)() of the Act in that the dischargewas in retaliation for Holbrook engaging in protectedconcerted activity.The Respondent, on the other hand, argues thatHolbrook undertook to act on her own, neither at therequest, nor with the consent of, the secretaries or otherswho were unhappy with Payne's ban on wearing jeans.Accordingly, the Respondent concludes that Holbrook wasnot engaged in concerted activity. Moreover, the Respon-dent argues that the use of the list of lawyers andarbitrators, which was maintained in confidence by theRespondent, and the questionnaire sent to these individu-als, because it was childish and disparaged the Respondent,constituted acts of disloyalty and thus the activity in whichHolbrook engaged cannot be considered protected, even iffound to be concerted.In its very recent Decision, in which it discusses whatconstitutes concerted activity,2the Board stated that anemployee's activity was concerted and protected "irrespec-tive of whether she was overtly designated by otheremployees to act on their behalf or informed any employeethat she was doing so. It is clear from the circumstances setforth above that Birdwell's fellow employees shared herconcern and interest in the subject matter of the letter and,consequently, that Birdwell was acting concertedly onbehalf of her fellow employees." 3 The Board further statedthat designation to act is not necessary "so long as there isevidence that fellow employees share the acting employee'sconcern and interest in common complaints." 4Although the above quotations are from dicta in theDiagnostic Center Hospital Corp. of Texas case, inasmuch asthe Board decided that case upon other grounds, neverthe-less, it would seem that the Board, at the present time,would find that Holbrook's intention of assisting thesecretaries and herself with regard to what they allconsidered an unfair ban on wearing jeans constitutedconcerted activity in that although Holbrook was notappointed by the other individuals involved to act as theirspokesman, she, nevertheless, was attempting to make apoint with regard to a matter which was of commoninterest to all of them and which constituted a commoncomplaint. I therefore find and conclude that Holbrookwas, indeed, engaged in concerted activity.However, whether this concerted activity was protectedis another matter. Although Holbrook testified that shetook the names of the individuals to whom she sent theletter enclosing the questionnaire above set forth from the"Lawyers Handy Book," which is accessible to anyindividual and which is in no way a confidential document,and that she also used the telephone book, nevertheless, she3 d.4 Ibid, citing Alleluia Cushion Co., Inc., 221 NLRB 999(1975).74 AMERICAN ARBITRATION ASSOCIATION, INC.also testified that she sent the letter to attorneys andarbitrators who were on her caseload. Inasmuch as theattorneys and arbitrators who were on her caseload wouldhad to have been listed in a confidential manner by theRespondent because of its overall desire to keep all of thematters in which it was involved confidential by reason ofthe very nature of the Respondent's activities, it wouldseem that there was a breach of such confidentiality inusing the names of the attorneys on Holbrook's caseload.Although not above recited, Holbrook's caseload consti-tuted only automobile accident claim cases. Holbrookadmitted that the arbitrators, who were on the panel forthis type of claim, were unpaid and volunteered theirservices. Accordingly, it is understandable that the Respon-dent would have been very much upset by Holbrook's useof the list of such volunteer arbitrators, and having thelatter see the questionnaire. Therefore, I find it believablethat Respondent considered the actions of Holbrook notonly to have been disloyal but very possibly to have hadthe effect of discouraging the arbitrators from volunteeringtheir services in these matters in the future. This isparticularly true inasmuch as the fifth question in thequestionnaire mentioned a prominent law firm which usedthe arbitration services in accident claim cases and theD.A.I.I.E., which is an organization involved directly in theinsurance adjusting of auto accident claims. It would seem,from a perusal of the entire questionnaire, that in a veryreal sense the questionnaire constitutes a holding up toridicule of the Respondent in the very comparisons whichthe questionnaire requests the reader to make. The mentionof dogs and other animals in the same breath as law firmsand insurance adjusters would indicate not only a lack ofgood judgment on the part of Holbrook, but would give thereader the impression that she was purposely endeavoringto embarrass the Respondent in order to force theRespondent to change its clothing code insofar as Paynehad forbidden the wearing of jeans in the Respondent'soffice. While it may not have been Holbrook's intention toembarrass or disparage, in the circumstances surroundingthe distribution of the questionnaire, this could well havebeen the result in the mind of the reader of the question-naire. The very fact that some of the recipients of thequestionnaire called Payne and wanted to know what the"childish" questionnaire was all about is indicative of thisresult.Additionally, although Holbrook claimed in her letter tothe New York headquarters of the Respondent that shewas not writing the letter or complaining about Payne andhis administration of the Respondent's Detroit office inany retaliatory, obstinate, or vindictive sense, she neverthe-less mentioned in the letter a "myriad of others that I hadlet go asunder," referring to matters which she considereds N.LRB. v. Local Union No. 1229, International Brotherhood ofElectrical Workers [Jefferson Standard Broadcasting Company], 346 U.S. 464(1953); The Hoover Company. 90 NLRB 1614, enfd. 191 F.2d 380 (C.A. 6,1951).6 In the event no exceptions are filed as provided by Sec. 102.46 of thewere unfair to her that had occurred by reason of certainactions of Payne.Accordingly, I must conclude that in sending thequestionnaire, Holbrook was not completely innocent orunaware of the possible results but, rather, I find andconclude that there was some pique and vengeanceinvolved. It could well be said that "the lady doth protesttoo much" when she stated in her letter to New York thatshe was not seeking vengeance.However, whether Holbrook meant to disparage theRespondent through the use of the questionnaire and theuse of the list of the lawyers and the arbitrators with whomshe was familiar through her position as a tribunaladministrator, the use of which I have already found tohave been a breach of the Respondent's policy ofconfidentiality, is immaterial. Although the disparagementand the embarrassment caused the Respondent by thequestionnaire which Holbrook composed and distributedmay not have been as severe as in the cases cited bycounsel for the Respondent,5nevertheless, it did constitutean attack upon the Respondent which was sufficient todeprive Holbrook of the protection of Section 7 of the Act.Otherwise put, Holbrook's action went beyond the outerlimits the Congress envisioned when it established theSection 7 rights of employees. The combination of the useof the confidential files with the ridicule evident in thequestionnaire constitutes disloyalty for which Holbrookwas discharged and which, accordingly, deprived Holbrookof the protection of the Act and gave the Respondentreason for Holbrook's discharge, which I find to have beenwarranted and lawful.Accordingly, I find and conclude that in dischargingHolbrook the Respondent has not violated Section 8(aX1)of the Act because the concerted activity in whichHolbrook engaged was not protected.CONCLUSIONS OF LAWI. American Arbitration Association, Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By discharging Billie J. Holbrook, an individual, theRespondent has not violated Section 8(aXl) of the Act.On the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, andpursuant to Section 10(b) of the Act, I hereby issue thefollowing recommended:ORDERSIt is ordered that the complaint herein be, and it herebyis, dismissed in its entirety.Rules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.75